Citation Nr: 1427481	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for a colon disorder, including as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for malignant melanoma, including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to June 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2008 and January 2013 rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for a colon disorder and prostate cancer were remanded by the Board in July 2011 so that radiation dosage estimates could be obtained, any private treatment records that had not already been obtained could be associated with the claims folder, Social Security Administration (SSA) records could be obtained, and a VA examination could be conducted.  These were accomplished and the case was returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for malignant melanoma is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Dosage estimates have not been able to demonstrate that the Veteran had any in-service radiation exposure.  

2.  Prostate cancer was not present during service or within one year thereafter, and did not develop as a result of any incident during service, to include ionizing radiation exposure.  

3.  A colon disorder was not present during service or until many years thereafter, and did not develop as a result of any incident during service, to include ionizing radiation exposure.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in service, including as due to exposure to ionizing radiation, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

2.  A colon disorder was neither incurred in nor aggravated by service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A February 2008 letter explained the evidence necessary to substantiate the claims of service connection for a colon disorder and the claim of service connection for prostate cancer, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The Board notes that the case was remanded in July 2011, in part, to obtain a dose estimate and, if exposure to radiation was shown, to have the claim referred to the VA Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b).  In an April 2010 memorandum, the Chief of the U. S. Army Dosimetry Center indicated that the research center was unable to conduct a dosage estimate for the Veteran based upon the information that had been provided.  The VA Director of Compensation then reviewed the file on behalf of the Veterans Benefits Administration  and issued an opinion in June 2013 that indicated that the Veteran's military service did not include participation in a "radiation risk activity."  An advisory medical opinion was also obtained from the VA Director, Post-9/11 Era Environmental Health Program, in June 2013, but they were similarly unable to construct a dosage estimate.  Finally, in September 2013, the Chief of the U. S. Army Dosimetry Center again stated that, after researching the files for records of ionizing radiation exposure for the Veteran, none could be located and they were unable to locate any records for the Veteran in their files.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination pursuant to remand of the Board, in March 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311(b)(2) . 

Prostate Cancer and a Colon Disability

The Veteran contends that he was exposed to ionizing radiation as a result of his work in security and transportation of nuclear warheads.  He described one incident while he was guarding a bunker of these warheads that the bunker began to smoke.  At that time, an alert team dressed in protective suits intervened, but the Veteran was never given protective clothing while he remained on guard duty.  

Review of the record shows that the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  He did not participate in any of the radiation-risk activities set forth in 38 C.F.R. § 3.309(d(3), such as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as prisoner of war in Japan during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to United States occupation forces in Hiroshima or Nagasaki, Japan, from August 6, 1945, to July 1, 1946.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration. 

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a)  requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

As noted, there is no record of the Veteran having been exposed to ionizing radiation and no dosage estimate is possible.  The Veteran's STRs reflect no treatment for, or diagnosis of, prostate cancer or of a colon disability.  No Record of Occupational Exposure to Ionizing Radiation has been located.  According to post-service VA medical records, the Veteran was treated during 1999 for elevations of prostate specific antigen (PSA) and underwent a needle biopsy in August 2000.  The record shows that he was first diagnosed with prostate cancer in August 2000.  Evidence regarding a colon disability includes VA outpatient treatment records showing that the Veteran underwent a colonoscopy with removal of two large polyps in December 2006.  The Veteran initially had a complication of gastrointestinal bleeding, but after treatment this resolved.  

An examination was conducted by VA in March 2014.  At that time, the diagnoses were prostate adenocarcinoma; intestinal neoplasm; and colon polyp, tubular adenoma (benign).  Regarding the history of prostate cancer, the Veteran reported that he had been diagnosed in August 2000 and had been treated with Zoladex implantation every three months.  While his PSA levels had started to go up again after cessation of the treatment, he had been told that they were not so high as to be of concern at the present time.  Regarding the colon disorder, the Veteran related that he had undergone a colonoscopy with polyp removal in 2006 after which he had a severe rectal bleed.  Since that time, he had had additional polyp removal in 2007 and twice in 2013.  He was told that these were not cancer, but benign adenomas, which could become cancerous.  

The VA examiner was requested to render opinions regarding whether it was at least as likely as not that the prostate cancer and colon disorder were related to service.  The opinion regarding the prostate cancer was that it was less likely than not related to service.  The examiner stated that this opinion was based upon review of the Veteran's claims folder, interview with the Veteran, review of the surgical pathology reports, treatment records, and current medical literature.  The examiner referenced the opinions that had been rendered regarding an inability to determine that the Veteran had been exposed to ionizing radiation and, moreover, there is no evidence that being in proximity to ionizing radiation through guarding or transport of nuclear warheads was not a risk factor for, or cause of prostate cancer.  The examiner went on to state that ionizing radiation is utilized in the treatment of prostate cancer in certain cases and that there were no significant effects due to radiation exposure found for prostate cancer in the latest analysis of mortality data among Japanese nuclear workers.  Regarding the Veteran's colon disability, the examiner noted that the Veteran had not had an oncological disease of the colon.  There was no evidence that ionizing radiation exposure caused colonic polyps.  Therefore it was less likely than not that the Veteran's tubular adenomas/colonic polyps were caused by service, including any possible ionizing radiation during service.  

Based on a review of the evidence, the Board finds that service connection for prostate cancer is not warranted.  Although the Veteran was diagnosed with prostate cancer post-service, the evidence does not show that it was related to his military service on any basis, including being due to radiation exposure.  In this case, the Veteran had not contended, nor does the record show, any in-service incurrence or aggravation of an injury or disease to his prostate other than due to exposure to radiation.  

The evidence does not show that the Veteran's prostate cancer was the result of any exposure to ionizing radiation in service.  No medical professional has provided any such opinion indicating that the Veteran's prostate cancer was due to in-service ionizing radiation.  The opinions from the Under Secretary of Health and the Director of Compensation and Pension Service obtained indicate that exposure to ionizing radiation could not be verified.  The opinions are not contradicted.  As such, the Board accords them great probative value.  

Similarly, the evidence does not show that the Veteran's colon disorder was the result of service, including any possible exposure to ionizing radiation in service.  The only medical opinion in the record regarding the etiology of the colon disorder is that benign adenomas or colon polyps are not related to ionizing radiation exposure, even if such exposure could be verified.  

The evidence does not show, nor does the Veteran contend, that the prostate cancer or colon disorder were otherwise related to his military service.  The onset of the Veteran's prostate cancer and colon disorder has not been shown to have been during service or within the first post-service year.  There is no post-service medical evidence showing prostate cancer until the late 1990s when elevated PSA levels are demonstrated.  Colon polyps are first shown in 2006.  No medical evidence has been presented to show that the Veteran's prostate cancer or colon disorder were directly related to his military service.  

Without competent and credible evidence of an association between these claimed disabilities and the Veteran's active duty, to include as due to ionizing radiation, service connection for prostate cancer or a colon disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claims for service connection.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims are denied.  See 38 U.S.C.A §5107 (West 2002).  


ORDER

Service connection for prostate cancer, including as a result of exposure to ionizing radiation, is denied.  

Service connection for a colon disorder, including as a result of exposure to ionizing radiation, is denied.  


REMAND

Regarding the issue of service connection for malignant melanoma, the Veteran contends that this disorder had it onset during service.  Review of the Veteran's STRs shows that he was treated for moles on his back that had become irritated and infected.  Private treatment records show that he was treated for malignant melanoma of the right shoulder and right neck in 1987.  The Veteran has contended that the treatment in service marked the onset of the malignant melanoma.  He has not been afforded a VA examination to explore this contention.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his malignant melanoma.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the malignant melanoma is of service onset, became manifest to a degree of 10 percent or more within one year of service separation, or is otherwise related to service.  The Veteran's history should be obtained and his contentions should be addressed regarding the onset of malignant melanoma  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue of service connection for malignant melanoma.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


